Citation Nr: 0522356	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for arrested hydrocephalus 
with nervous condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1975 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's claim of 
service connection for arrested hydrocephalus with nervous 
condition.

In May 2005, the veteran and two friends, accompanied by the 
veteran's representative, testified at a hearing held before 
the undersigned Veterans Law Judge (formerly known as a 
Member of the Board).  

During the hearing, the undersigned Veterans Law Judge 
indicated that a review of the claims folder revealed that in 
July 1975, the veteran submitted a Notice of Disagreement 
(NOD) challenging the RO's July 1975 determination denying 
service connection for arrested hydrocephalus with nervous 
condition, and that in September 1975, the RO had issued him 
a pertinent Statement of the Case (SOC).  The undersigned 
Veterans Law Judge further observed, however, that the 
veteran filed a statement at the RO in March 1976 that 
satisfied the criteria then in effect for a Substantive 
Appeal.  See 38 C.F.R. § 19.116 (1976).  As such, because the 
Substantive Appeal was timely, see 38 C.F.R. § 19.118 (1976), 
the veteran perfected a timely appeal to the Board of the 
RO's July 1975 determination to the Board.  See 38 C.F.R. 
§ 19.112 (1976).  

Thus, although the August 2002 SOC indicates that this appeal 
stems from the RO's April 2002 rating action, which denied 
the veteran's claim on the basis that the veteran had not 
submitted new and material evidence to reopen a claim for 
this benefit, this appeal stems instead from the RO's July 
1975 rating decision.  In the light of the foregoing, the 
Board has recharacterized the issue on appeal as stated on 
the title page, and will consider the merits of the veteran's 
claim of service connection of arrested hydrocephalus with 
nervous condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that, for the reasons set forth below, under the law it has 
no discretion and must remand this matter for further 
development and adjudication.

In statements and testimony in support of this claim, the 
veteran, as well as his friends and members of his family, 
assert that service connection is warranted because he 
developed hydrocephalus during service.  Alternatively, they 
maintain that service connection is warranted because if his 
hydrocephalus pre-existed service, since the veteran suffered 
from headaches and dizziness during his period of active 
duty, the disability was aggravated during or as a 
consequence of his service, to specifically include the 
physical rigors of basic training.

The Report of Medical Examination at service entry, dated in 
May 1966, reflects that the veteran's head, face, neck and 
scalp were found to be normal.  The examining physician also 
reported that the veteran was psychiatrically normal.  On the 
Report of Medical History, conducted that same day, the 
veteran indicated that he had a history of dizziness or 
fainting spells, but denied having any history of frequent or 
severe headaches, a head injury, frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort.

In his statements and testimony, the veteran reports that he 
had headaches and dizziness during service, which he 
essentially reports represented the onset of his 
hydrocephalus.  The service medical records indicate that the 
veteran had performance and psychiatric problems, and that he 
was discharged in August 1966 due to unsatisfactory 
performance.  The Report of Medical Examination, dated in 
August 1966, shows that the physician found that the 
veteran's head, face, neck and scalp were found to be normal; 
he was also determined to be psychiatrically normal.  

Post-service records, dated in 1967, show that the veteran 
was seen for treatment of psychiatric problems, as well as 
for headaches and dizziness.  Subsequent post-service 
records, both VA and private, reflect that the veteran's 
hydrocephalus is a congenital disability.

In denying this claim, the RO concluded that the veteran's 
condition pre-existed service and was not aggravated beyond 
its natural progression during his period of active duty.  
The law further provides that a veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he or she 
entered into military service, except for conditions noted on 
the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 
2002).  Here, because the Report of Medical Examination at 
service entry shows that the veteran's head, face, neck and 
scalp were found to be normal, and that he was also 
determined to be psychiatrically normal, VA cannot presume 
that, at service entry, the veteran was not sound with 
respect to his arrested hydrocephalus with nervous condition.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).

In this regard, the Board notes that in a recent precedent 
opinion, VA's General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The General Counsel further declared that the provisions of 
38 C.F.R. § 3.304(b) (2003) were inconsistent with 
38 U.S.C.A. § 1111 insofar as section 3.304(b) stated that 
the presumption of sound condition could be rebutted solely 
by clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel determined 
that Section 3.304(b) was therefore invalid and should not be 
followed.  Id.  Recently, VA amended 38 C.F.R. § 3.304(b), 
effective May 4, 2005, to reflect the change in the 
interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit 
and VA's General Counsel, and now provides that in order to 
rebut the presumption of soundness, VA must establish by 
clear and convincing evidence both that the disability 
existed prior to service and that it was not aggravated by 
service.  See 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (to 
be codified at 38 C.F.R. § 3.304(b)).  

The current medical evidence shows that the veteran suffers 
from both hydrocephalus and psychiatric disability.  Under 
the circumstances, and particularly given that the veteran 
has not, to date, been afforded a post-service VA 
examination, the Board finds that the veteran must be 
afforded an appropriate VA examination to determine whether 
he has arrested hydrocephalus and/or a nervous condition that 
is related to service.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any outstanding records, the 
veteran must be afforded an appropriate 
examination to determine the nature, 
extent and etiology of his hydrocephalus 
any psychiatric disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
examiner is requested to offer an opinion 
as to: 

(a).  Does the veteran have 
hydrocephalus and/or a current 
psychiatric disability?  If so, state 
the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has hydrocephalus and/or a 
current psychiatric disability, the 
examiner must state whether any such 
disorder(s) had their onset during 
service or were caused by any incident 
that occurred during service.

(c).  Did hydrocephalus and/or a 
current psychiatric disability exist 
prior to the veteran's period of 
active duty?  If so, state (if 
possible) the approximate date of 
onset of any such disorder(s).

(d)  If either hydrocephalus and/or a 
current psychiatric disability pre-
existed the veteran's period of active 
duty, did either of such disorders 
increase in disability during such 
period of active duty?  In answering 
this question, the examiner is asked 
to specify whether the veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent 
worsening of the underlying pathology 
of any such conditions due to or 
during service, resulting in any 
current disability.

(e).  If hydrocephalus and/or a 
current psychiatric disability 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?

(f).  If the examiner finds that 
hydrocephalus and/or a current 
psychiatric disability did not exist 
prior to the veteran's period of 
service, is it as least as likely as 
not that either disorder had its onset 
during service, or was it caused by 
any incident that occurred during 
service?

In offering these opinions, the examiner 
should comment on the notations contained 
in the service medical records, which are 
discussed above, as well as the post-
service medical evidence.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim on a de novo basis.

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


